— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hentel, J.), rendered November 19, 1981, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in refusing to charge criminal possession of a controlled substance in the fourth degree as a lesser included offense is without merit. There was no reasonable view of the evidence which would have allowed the jury to conclude that the defendant committed the lesser but not the greater offense (see, People v Scarborough, 49 NY2d 364).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Kunzeman, J. P., Rubin, Fiber and Sullivan, JJ., concur.